DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 6/03/2022 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1, the limitations "a tumbling screen machine having at least two screens", “an uppermost sieve” and “an undermost sieve” are indefinite.  Here, it is not clear how a tumbling screen machine can have two screens and what can be regarded as an undermost sieve (e.g., are these screens concentric, parallel, in series or otherwise?).  Further, the specification does not clarify this issue and Applicant’s specification only appears to describe tumbling screens in the description of the “Background” section describing the current “State of the Art”. 
Claims 4 and 5 recite the limitation "at least two screens.  There is improper antecedent basis for this limitation in the claims as applicant has already introduced “at least two screens” in base claim 1.
Claim 11 recites the limitation "screen machine”.  There is improper antecedent basis for this limitation in the claim.  
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Okuda et al. (“Okuda”)(US 2013/0066019 A1) in view of Possemiers et al.(“ Possemiers”)(US 2016/0030979), Konishi et al. (“Konishi”)US 2010/0101982 A1),  and legal precedent.
Okuda (fig. 1-3) teaches a classification process (para. 120 teaching that classification/particle size control of particles is included in polymerization, pulverization, collection, granulation and sieve classification steps) for superabsorbent polymer particles
(re: certain elements of claim 1) wherein the water-absorbent polymer particles are classified by using a screen machine having at least two screens under reduced pressure and a pressure above an uppermost sieve is from 0 to 4.0 mbar per sieve higher than the pressure below an undermost sieve (fig. 2 showing multi-deck screening machine; para. 45, 46, 146, 152, 217-220 teaching screening of polymer particles using multiple metal sieve meshes with opening sizes in the 10 -1,000 um range; para. 241-242, 312, 335 teaching use of reduced pressure during classification step to improve screening with e.g., an exhaust filter, wherein pressure is reduced from standard atmospheric up to 10 kpa or 100 mbar) ;
(re: claim 2) wherein the pressure above the uppermost sieve is from 0.25 to 2.5 mbar per sieve higher than the pressure below the undermost sieve (para. 241-242);
(re: claim 4) a product fraction is removed by means of at least two screens of different mesh sizes (fig. 2; para. 146, 152, 312);
(re: claim 5) an oversize is removed by means of at least two screens of different mesh sizes (Id.);
(re: claim 6) wherein the superabsorbent polymer particles, during the classification, have a temperature of from 40 to 120°C (para. 234-239);  
(re: claim 7) wherein the superabsorbent polymer particles are flowed over by a gas stream during the classification process (para. 244);
(re: claim 8)  wherein the water content of the gas stream is less than 5 g/kg (para. 247);  
(re: claim 9) wherein the gas stream has a temperature of at least 40°C (para. 244);
(re: claim 10) wherein the gas stream is air (para. 244);  
(re: claim 11) wherein screen machine is partly or wholly thermally insulated (para. 140, 144, 160-161, 234-239, 244, 306, 312, 332 inherent from use of heated air and enclosed nature of machine that machine is at least partly insulated);
(re: claims 12, 13) wherein a proportion of acrylic acid in the total amount of ethylenically unsaturated monomer in the superabsorbent polymer particles is at least 95 mol% (para. 83-85);  
wherein the degree of neutralization of the ethylenically unsaturated monomer a) is from 65 to 80 mol% (Id.);
(re: claim 14) wherein the amount of crosslinker b) based on monomer a) is 0.2 to 0.6% by weight (para. 88);
(re: claim 15) wherein the superabsorbent polymer particles have a centrifuge retention capacity of at least 15 g/g (para. 45, 54, 281).

Okuda as set forth above teaches all that is claimed except for expressly teaching
(re: claim 3) wherein the pressure above the uppermost sieve is at least 2mbar below ambient pressure.  
Further, under an alternate interpretation, the pressure differentials between the respective screening areas in claims 1 and 2 may be regarded as not taught above.
Here, it is noted that Okuda as cited above already teaches that reduced pressures of up to 100 mBar improve screening of the water-absorbent polymer particles and, moreover, that the pressure differential is adjustable and is thus merely silent on the pressure differentials between various screening levels. 
Konishi expressly teaches that reducing the pressure from the area above a screen to the area below the screen to which the screened particles have passed improves the removal of fine powders (para. 31, 74).
Indeed, the claimed features relating to the relative pressure levels at different screening areas can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the screening arts as the type of material to be screened and the desired degree of screening controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
Possemiers teaches that a higher screening quality can be achieved with tumbling screens and that said tumbling screens can be regarded as equivalents to the planar screens taught by Okuda (para. 10, 11, 22-28, 36, 37).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention.  The rationale for this obviousness determination can be found in the prior art itself as cited above and in legal precedent as described above.  Further, the prior art discussed and cited demonstrates the level of sophistication of one with ordinary skill in the art and that these modifications are predictable variations that would be within this skill level.   Therefore, it would have been obvious to a person having ordinary skill in the art to modify the invention of Okuda for the reasons set forth above.

Response to Arguments
Applicant’s arguments that the prior art fails to teach the claim features are unpersuasive in view of the reformulated prior art rejection set forth above.  Examiner notes that Possemiers expressly teaches that it is well-known to separate superabsorbent polymer particles with tumbling screens.  Consequently, as the amended feature has been rendered an obvious modification, the claims stand rejected.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
August 16, 2022